Citation Nr: 1826352	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-26 223	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for internal derangement, right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay but finds that additional development is required before the Veteran's claims on appeal are decided.

With regard to the Veteran's claim of entitlement to an increased rating for tinnitus, a June 2013 rating decision granted service connection and assigned an evaluation of 10 percent for tinnitus.  The Veteran submitted a statement received in July 2013 that constitutes a timely notice of disagreement with that decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to his claim for an increased rating for his right knee disability, the Veteran contended in September 2013 correspondence that his service-connected right knee disability had become worse.  The last VA examination for his disabilities was in August 2012, more than five years ago.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, with respect to the Veteran's claim for service connection for bilateral hearing loss, the Veteran contends that his current bilateral hearing loss disability is due to active service, coincident to his duties as power plant operator and mechanic.  

The Veteran underwent a VA audiological examination in June 2013.  The examiner diagnosed bilateral sensorineural hearing loss, but opined that it was not related to service.  In providing the opinion, he noted that the Veteran's hearing was within normal hearing limits upon separation.  Additionally, in rendering a positive nexus opinion for tinnitus, the examiner noted that the Veteran would have been exposed to noise levels adequate enough to cause changes to his auditory system and acoustic trauma.  

The Board finds this opinion inadequate to adjudicate the claim as the opinion did not address the theory of delayed or latent onset of hearing loss.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385  need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.  Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to an increased rating for tinnitus.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

2.  The AOJ should obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

3.  After completing directive #2, schedule the Veteran for another VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's service-connected right knee disability.  

All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and paired left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

4.  Upon completion of directive #2, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

Based on review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to the Veteran's active service.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss and fully considered the Veteran's statements regarding onset of hearing loss.

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

5.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




